Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 2-21 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of : This application is a CON of 16/298,996 filed 03/11/2019 now PAT 10855555.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/30/2020, 5/10/2021 and 10/15/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 2-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2 recites, in lines 6-7, “initiating, by the network device, probing of the network link via the second queue in response to the re-assigning”, step A; and “ceasing, by the network device, probing of the network link via the first queue in response to the re-assigning”, in lines 8-9, step B. It is unclear  probing of the network link via the first queue in response to the re-assigning”, since in view of step A, the probing was initiated via the second queue in response to the re-assigning. The claim indefinite.

Claims 11 and 20 are also rejected for the same reason as set forth above for claim 1.

Claims 3-10, 12-19 and 21 are also rejected since they are dependent on the respective independent claims 2, 11, and 20, respectively as set forth above.

For purpose of examination, the examiner interprets the limitation as best understood.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.






Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 2-3, 6, 11-12, 15 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dasgupta et al. (US Pub. No.: 2016/0028608).

As per claim 2, Dasgupta disclose A method comprising: 
sending, by a network device (see Fig.2, Device 200), a data flow from a first queue of a plurality of queues associated with a network link (see Fig.1-3, Fig.4A-B, para. 0063-0068,  dAPIC 410  store and provide various application-specific data via a communicator component 466. In general, dAPIC 410 may be operable to ensure that all the application SLAs are being met at all times in the network and, consequently, perform various actions without human intervention, to dynamically adapt the network behavior as needed. Accordingly, dAPIC 410 may have access to various application-specific SLA information such as SLA data 461 (e.g., a set of SLAs), duration data 462 regarding the SLAs (e.g., when a particular SLA is to be enforced), and/or source-destination data 464 regarding the network paths used by the various applications, also PCM 247 generate path selection parameters 428. In general, path selection parameters 428 operate to ensure that, based on a particular application type, the corresponding traffic is routed over different paths such that all applications continue to meet their SLAs,  see also Fig.7. para. 0097-0098, the probing results may indicate the queue states (e.g., whether the queue of a node is saturated, etc.) and/or available resources (e.g., CPU, memory, etc.) of the 
re-assigning, by the network device, the data flow from the first queue to a different, second queue of the plurality of queues (see para. 0066-0067, based on queue length parameters 422 use call-admission control (CAC) policies 424  prevent admission of new traffic flows if the available bandwidth is already fully used and reassign to a different path/second queue, Fig.6, para. 0093-0094, at step 615, as detailed above, the device may identify the path(s) via which the application-specific traffic is sent / re-assigning. In particular, based on the data indicative of the traffic characteristics received in step 610, the device may determine which network paths are used by the application-specific traffic. The device may also determine the proportions of the traffic sent along the different network paths and any other information regarding how the traffic is routed in the network / re-assigning, see also para. 0072, 0078, 0079, the primary function of traffic sensing process 504 is to determine the application-specific attributes and characteristics of the different traffic flows in the network and provide this information to the processes responsible for conducting the probing (e.g., processes 506-510), the traffic sensing process 504 analyze traffic 502 to determine flow durations on an application-specific basis, intervals between multiple flows, packet intervals in each flow, no flow then the data flow is no longer being received, see also 0079-0084); 
initiating, by the network device, probing of the network link via the second queue in response to the re-assigning (see Fig.6, para. 0093-0096, at step 625, the device may send application-centric probes in the network, to measure the network's performance relative to the application traffic, as detailed above. In various embodiments, the probes may be configured to simulate, in whole or in part, the actual application traffic within the network. For example, the application-centric probes may be sent via the network path(s) identified in step 615 and according to the probing schedule determined in step 620. 
ceasing, by the network device, probing of the network link via the first queue in response to the re-assigning (see para. 0067, 0068, admission control and routing, results in the ceasing of the congested link, to prevent admission of new traffic flows {ceasing, by the network device} if the available bandwidth is already fully used).

As per claim 3, Dasgupta disclose the method of claim 2.

Dasgupta disclose wherein, upon ceasing probing of the network link via the first queue, the second queue is the only one of the plurality of queues associated with the network link over which probe packets are currently being sent (see para. 0067-0068, PCM 247 change call-admission control (CAC) policies 424  to prevent admission of new traffic flows if the available bandwidth is already fully used, and PCM 247 may generate path selection parameters 428, path selection parameters 428 may operate to ensure that, based on a particular application type, the corresponding traffic is routed over different paths such that all applications continue to meet their SLAs, the second queue is the only one of the plurality of queues associated with the network link over which probe packets are currently being sent, since new traffic flow is cease/prevented/block form the first queue).

As per claim 6, Dasgupta disclose the method of claim 2.

Dasgupta further disclose further comprising: determining, by the network device, an application signature of an application data packet of the data flow; and determining, by the network device and based on the application signature, a probe packet configuration for the data flow (see Fig.6, para. 0093-0096, at step 625, the device may send application-centric probes in the network, to measure the network's performance relative to the application traffic, as detailed above. In various embodiments, the probes may be configured to simulate, in whole or in part, the actual application traffic within the network, the application-centric probes may be sent via the network path(s) identified in step 615 and according to the probing schedule determined in step 620. Thus, the probes may be used to measure the network performance (e.g., delay, jitter, packet loss, bandwidth, etc.) that may be experienced by the application traffic in the network. As noted previously, typical probing mechanisms are application-agnostic and only seek to quantify the performance of the network paths themselves for all types of traffic).

As per claim 11, claim 11 is rejected the same way as claim 1. Dasgupta also disclose  A network device (see Fig.2, Device 200, see para. 0027) comprising: a memory (see Fig.2, Memory 240); and one or more processors (see Fig.2, Processor 220) in communication with the memory (see para. 0027-0029, the processor 220 comprise necessary elements or logic adapted to execute the software programs and manipulate the data structures 245).

As per claim 12, Dasgupta disclose the network device of claim 11.

Dasgupta further disclose wherein, upon the one or more processors having ceased probing of the network link via the first queue, the second queue is the only one of the plurality of queues associated with the network link over which probe packets are currently being sent (see para. 0090, 0099, process 512 decide to stop sending probe packet 518 due to queue start to form on first queue / a drop in their SLAs, and the process 512 will send the probe packets on the second link that has the second queue, see also para. 0067-0068).

As per claim 15, claim 15 is rejected the same way as claim 6.
As per claim 20, claim 20 is rejected the same way as claim 1.

Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta et al. (US Pub. No.: 2016/0028608), and further in view of Smith et al. (US Pub. No.: 2018/0062947).

As per claim 4, Dasgupta disclose the method of claim 2.

Dasgupta further disclose wherein initiating the probing of the network link comprises sending, by the network device, a plurality of probe packets over the network link via the second queue to determine one or more metrics for the network link, wherein each probe packet of the plurality of probe packets has a unique default configuration (see para. 0054-0059, feature data 450 may be determined in part by sending probes between a given sender and a given responder, to capture metrics regarding the performance along the path. Other sources of feature data 450 may also include any or all of the sources used to determine feature data 436. In various embodiments, feature data 450 may include any or all of the following information: Delay Information 452, Bandwidth Information 454, Jitter Information 456, Packet Loss Information 458, and Routing Information 460);

Dasgupta however does not explicitly disclose the plurality of probe packets over the network link via the second queue to determine “one or more quality of experience metrics” for the network link;

Smith however disclose wherein initiating the probing of the network link comprises sending, by the network device, a plurality of probe packets over the network link via the second queue “to determine one or more quality of experience metrics” for the network link, wherein each probe packet of the plurality of probe packets has a unique default configuration (see para 0017, 0018, 0048, 0078, types of network characteristic that can be taken into account in obtaining measurements of QoS (e.g. loss, delay, jitter, throughput, etc.) can affect different network-reliant applications in different ways and to different extents, and Fig.2, para. 0084, the probe-based tests will have a suite of tests that may be performed according to QoE testing those services that are run or used most often can be tested most often, see also para. 0060-0080).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein initiating the probing of the network link comprises sending, by the network device, a plurality of probe packets over the network link via the second queue “to determine one or more quality of experience metrics” for the network link, wherein each probe packet of the plurality of probe packets has a unique default configuration, as taught by Smith, in the system of Dasgupta, so as to trigger diagnostic testing procedures and obtaining test results indicative of the actual Quality of Experience ( QoE) of one or more users of applications being run on networked user-devices in a user network, see Smith, paragraphs 1-8.

As per claim 5, the combination of Dasgupta and Smith disclose the method of claim 4.

Dasgupta further disclose wherein the plurality of probe packets comprises a plurality of synthetic probe packets (see para. 0072, 0080-0090, the traffic sensing process is also application-centric as the probes can be dynamically configured to mimic application behavior and thus generate measurements corresponding to the applications in flux, a probe crafting process is introduced that is operable to dynamically craft probe packets according to the demands of the network state, including dominant applications traversing the network and their SLA requirements).

As per claim 13, claim 13 is rejected the same way as claim 4.
As per claim 14, claim 14 is rejected the same way as claim 5.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta et al. (US Pub. No.: 2016/0028608), and further in view of Bajaj (US Pub. No.:2019/0036828).

As per claim 7, Dasgupta the method of claim 6.

Dasgupta further disclose wherein ceasing the probing of the network link via the first queue comprises refraining, by the network device, from sending additional probe packets that are configured according to the probe packet configuration over the network link via the first queue (see para. 0090, 0099, when queues start to form once probing starts, this is a sign that applications will start to see a drop in their SLAs, or when the CPU utilization increases during packet crafting, itis a sign that the CPU will be slower to process incoming application packets, in these situations, probe measurement analysis process 512 decide to stop sending probe packets 518 completely / refraining, by the network device, from sending additional probe packets).

Dasgupta however does not explicitly disclose wherein initiating the probing of the network link comprises sending, by the network device, one or more probe packets over the network link, the one or more probe packets configured according to a probe packet configuration to determine one or more quality of experience metrics for the network link, 

Bajaj however disclose wherein initiating a probing of a network link comprises sending, by the network device, one or more probe packets over the network link, the one or more probe packets configured according to a probe packet configuration to determine one or more quality of experience metrics for the network link (see para. 0014, 0041-0047 Fig.3, para. 0050-0056,  the network device determine an application score indicative of the performance of the application on the respective tunnel, the application score may be used to gauge application performance {quality of experience metrics}, a new path is selected for an application based on the application score, a path/tunnel for an application is be changed based on an SLA / “quality of experience metrics. An SLA {quality of experience metrics}  include an agreed upon threshold level for one or more network performance metrics, such as bandwidth, availability, jitter, latency, loss, see also para. 0041, 0047, 0060,  a message is periodically sent along one or more paths to a destination to determine network performance metrics for paths and/or tunnels, a network device (such as the first network device 210a of FIG. 2) periodically send a probe to determine jitter, latency, loss, etc. of various paths (such as the paths 220a-d) through the network (such as the 230a-b of FIG. 2) to other network devices (such as the second network device 210b of FIG. 2)), 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of initiating a probing of a network link comprises sending, by the network device, one or more probe packets over the network link, the one or more probe packets configured according to a probe packet configuration to determine one or more quality of experience metrics for the network link, as taught by Bajaj, in the system of Dasgupta, so as to determine network metrics for loss, latency and jitter on a per path basis and determine an application score indicative of the performance of the application on the respective path, the application score is used to gauge application performance, and a new path is selected for an application based on the application score, see Bajaj, paragraphs 14-15.

As per claim 16, claim 16 is rejected the same way as claim 7.
 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta et al. (US Pub. No.: 2016/0028608), in view of Bajaj (US Pub. No.:2019/0036828), and further in view of Smith et al. (US Pub. No.: 2018/0062947).

As per claim 8, the combination of Dasgupta and Bajaj disclose the method of claim 6.

The combination of Dasgupta and Bajaj however does not explicitly disclose wherein determining the application signature of the application data packet comprises: performing, by the network device, deep packet inspection on the application data packet;

Smith however disclose wherein determining the application signature of the application data packet comprises: performing, by the network device, deep packet inspection on the application data packet (see para. 0087, various techniques exist for doing this, such as "Deep Packet Inspection" (DPI), which has 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determining the application signature of the application data packet comprises: performing, by the network device, deep packet inspection on the application data packet, as taught by Smith, in the system of Dasgupta and Bajaj, so as to trigger diagnostic testing procedures and obtaining test results indicative of the actual Quality of Experience (QoE) of one or more users of applications being run on networked user-devices in a user network, see Smith, paragraphs 1-8.

Claims 9-10, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta et al. (US Pub. No.: 2016/0028608), and further in view of Bajaj (US Pub. No.:2019/0036828).

As per claim 9, Dasgupta disclose the method of claim 2.

Dasgupta further disclose wherein the data flow comprises application data traffic for a first application, and wherein re-assigning the data flow comprises re-assigning the data flow in response to determining that: (1) one or more metrics for first queue associated with the network link fail to satisfy a service level agreement for the first application, and (2) the one or more metrics for the second queue associated with the network link satisfy the service level agreement for the first application (see para. 0063, 0072, the traffic sensing process is also application-centric as the probes can be dynamically configured to mimic application behavior and thus generate measurements corresponding to the applications in flux. In another aspect, a probe crafting process is introduced that is operable to dynamically craft probe packets according to the demands of the network state, including dominant applications traversing the network and their SLA requirements, see also para. 0054-0059, feature data 450 may be determined in part by probes between a given sender and a given responder, to capture metrics regarding the performance along the path).

Although the combination of Dasgupta disclose wherein the data flow comprises application data traffic for a first application, and wherein re-assigning the data flow comprises re-assigning the data flow in response to determining that: (1) one or more metrics for first queue associated with the network link fail to satisfy a service level agreement for the first application, and (2) the one or more metrics for the second queue associated with the network link satisfy the service level agreement for the first application;

Dasgupta however does not explicitly disclose wherein the data flow comprises application data traffic for a first application, and wherein re-assigning the data flow comprises re-assigning the data flow in response to determining that: (1) one or more “quality of experience metrics” for first queue associated with the network link fail to satisfy a service level agreement for the first application, and (2) the one or more “quality of experience metrics” for the second queue associated with the network link satisfy the service level agreement for the first application;

Bajaj however disclose wherein a data flow comprises application data traffic for a first application, and wherein re-assigning the data flow comprises re-assigning the data flow in response to determining that: (1) one or more “quality of experience metrics” for first queue associated with the network link fail to satisfy a service level agreement for the first application, and (2) the one or more “quality of experience metrics” for the second queue associated with the network link satisfy the service level agreement for the first application (see para. 0014, 0041-0047 Fig.3, para. 0050-0056,  the network device determine an application score indicative of the performance of the application on the respective tunnel, the application score may be used to gauge application performance {quality of experience metrics}, a new path is selected for an application based on the application score, a path/tunnel for an application is be changed based on an SLA / “quality of experience metrics. An SLA {quality of experience metrics} may include an agreed upon threshold level for one or more network performance metrics, such as bandwidth, availability, jitter, latency, loss), 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality wherein a data flow comprises application data traffic for a first application, and wherein re-assigning the data flow comprises re-assigning the data flow in response to determining that: (1) one or more “quality of experience metrics” for first queue associated with the network link fail to satisfy a service level agreement for the first application, and (2) the one or more “quality of experience metrics” for the second queue associated with the network link satisfy the service level agreement for the first application, as taught by Bajaj, in the system of Dasgupta, so as to determine network metrics for loss, latency and jitter on a per path basis and determine an application score indicative of the performance of the application on the respective path, the application score is used to gauge application performance, and a new path is selected for an application based on the application score, see Bajaj, paragraphs 14-15.

As per claim 10, the combination of Dasgupta disclose the method of claim 2.

Dasgupta further disclose wherein the network link comprises a WAN link (see para. 0039, 0040,  a dynamic, predictive performance architecture is disclosed that may be implemented in a network, such as a multi-service, multi-carrier WAN / a WAN link).

Dasgupta however does not explicitly disclose wherein the network device comprises “a software- defined Wide Area Network (WAN) device”, and wherein the network link comprises a WAN link.

Bajaj however disclose wherein a network device comprises a software- defined Wide Area Network (WAN) device, and wherein the network link comprises a WAN link (see para. 0020,  a software-defined network is implemented as a software-defined wide area network (SD-WAN), local area network (LAN), metropolitan area network (MAN), among others. While one or more embodiments of the network path selection may be described in the context of an SD-WAN, such embodiments may also be implemented in any network).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the network device comprises “a software- defined Wide Area Network (WAN) device”, and wherein the network link comprises a WAN link, as taught by Bajaj, in the system of Dasgupta, so as to determine network metrics for loss, latency and jitter on a per path basis and determine an application score indicative of the performance of the application on the respective path, the application score is used to gauge application performance, and a new path is selected for an application based on the application score, see Bajaj, paragraphs 14-15.

As per claim 21, claim 21 is rejected the same way as claim 10.

Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta et al. (US Pub. No.: 2016/0028608),  and further in view of Smith et al. (US Pub. No.: 2018/0062947).

As per claim 17, t Dasgupta disclose the network device of claim 11.

The combination of Dasgupta and Bajaj however does not explicitly disclose wherein the one or more processors being configured to determine the application signature of the first application data packet comprises the one or more processors being configured to perform deep packet inspection on the first application data packet;

Smith however disclose wherein the one or more processors being configured to determine the application signature of the first application data packet comprises the one or more processors being configured to perform deep packet inspection on the first application data packet (see para. 0087, various techniques exist for doing this, such as "Deep Packet Inspection" (DPI), which has previously been implemented in DPI middleboxes, and which may be performed here by the packet inspection module 222 of the processor 22. When the flow has been identified, it can be determined if it is a new 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the one or more processors being configured to determine the application signature of the first application data packet comprises the one or more processors being configured to perform deep packet inspection on the first application data packet, as taught by Smith, in the system of Dasgupta, so as to trigger diagnostic testing procedures and obtaining test results indicative of the actual Quality of Experience (QoE) of one or more users of applications being run on networked user-devices in a user network, see Smith, paragraphs 1-8.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vasseur (US 2015/0195149A1)
Bajaj (US Pub. No.:2018/0367445)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469